PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/186,467
Filing Date: 2/21/2014
Appellant(s): GODSEY, Sandy Lynn



__________________
Heather G WOODWARD (62,627)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 2/16/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/16/2021.
Appellant argues that (A) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
101 Responses 
As per Appellant’s argument (A), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 11/13/2020 Office Action. 
Appellant Admissions/Declarations
Appellant admits in Appellant’s 2/16/2021 Appeal Brief that Appellant’s claimed subject matter is directed to systems and methods for “enabling electronic ticketholders to swap their tickets for other tickets and/or goods or services” (Appellant’s Appeal Brief, p 4). Enabling electronic ticketholders to swap their tickets for other tickets and/or goods or services is a method of commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, Appellant’s claims 1-20 recite an abstract idea.
Appellant asserts in Appellant’s 2/16/2021 Appeal brief that Appellant’s “GUI includes the ability to perform a one-click act” to perform ticket exchange and transfer funds (Appellant’s Appeal Brief, pp 4-5). The use of a one-click act to perform a purchase is known in commercial or legal interactions and thus add little to patently transform Appellant’s abstract idea (See Chenault et al. 323 (US 8,386,323)). The one-click act is employed to perform a purchase process in commercial or legal interactions is known and conventional (See Chenault et al. 846 (US 8,666,846)). Chenault et al. 323 and Chenault et al. 846 are only
Human Interactions Organized
Appellant discloses (Appellant’s Specification, [0001]-[0005]) that computer systems have facilitated the tasks of buying, selling and transferring goods including online tickets and that it is desirable to provide systems and methods for exchanging tickets between buyers and sellers. So a need exists to organize these human interactions through exchanging purchased event tickets using the steps of “receiving requests, identifying tickets, determining seats, identifying tickets, identifying users, transmitting alerts, displaying offers, receiving responses, performing ticket swaps, generating transactions, transmitting electronic tickets, transferring funds,” etc.  Appellant’s system/method/computer readable medium exchange purchased event tickets and is therefore a certain method of organizing the human activities described and disclosed by Appellant.
2019 PEG Neither Limiting nor Exhaustive 
The enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Appellant’s argument is not persuasive.
User Interface
Appellant’s user interface is generically claimed with no distinguishable patentable features. Appellant claims transactional steps but does not claim any distinguishable individual user interface elements. Appellant’s argument is not persuasive.
Example 37
Appellant’s claims are not analogous to Example 37 as Appellant’s claims are not directed to the relocation of icons on a graphical user interface. Appellant’s claims do not automatically move the most used icons to a position on a GUI closest to a start icon based on the determined amount of use and do not recite or claim an improved user interface for electronic devices. Appellant’s claims are directed to exchanging purchased event tickets without more. Appellant’s method/system/ computer readable medium is therefore a certain method of organizing the human activities described and disclosed by Appellant (Appellant’s Specification, Abstract, paragraph(s) [0001]). Appellant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Appellant’s “processors, client devices, laptops, mobile computing devices, cellular telephones, mobile devices, graphical user interfaces, networks, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Appellant’s “processors, client devices, laptops, mobile computing devices, cellular telephones, mobile devices, graphical user interfaces, networks, displays” is/are merely tools used by Appellant to implement data processing. Data processing is an abstract idea. Appellant’s argument is not persuasive.
Improvements
Appellant claims the improvement of “improved user interfaces,” “enabling a pair of users to engage in an efficient electronic ticket exchange,” “automatic one-click electronic ticket swaps,” “active identification of owners of desired tickets,” “easy and efficient exchange,” “greater exchange freedom,” “comfort,” “reduction of complexity and fraud or abuse potential,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Appellant’s argument is not persuasive.
Step 2A, Prong 2, Abstract Idea Cannot Supply the Inventive Concept
Appellant’s reliance on “improved user interfaces,” “enabling a pair of users to engage in an efficient electronic ticket exchange,” “automatic one-click electronic ticket swaps,” “active identification of owners of desired tickets,” “easy and efficient exchange,” “greater exchange freedom,” “comfort,” “reduction of complexity and fraud or abuse potential,,” etc. 
Core Wireless
Further, the claims in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. provide a technical solution to a problem rooted in computer technology (i.e. an improvement in the functioning of computers, particularly those with small screens). The claims were found to be directed to a non-abstract improvement in user interfaces for electronic devices with small screens. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. receiving requests, identifying tickets, determining seats, identifying tickets, identifying users, transmitting alerts, displaying offers, receiving responses, performing ticket swaps, generating transactions, transmitting electronic tickets, transferring funds, etc.) is not equivalent or similar to addressing a user interfaces for electronic devices with small screens challenge as is the case in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. While the claims are directed to a process that is performed on a computer, they are not directed to a user interface for electronic devices with small screens challenge.  In fact, the claims are not directed to user interfaces for electronic devices with small screens at all or functions that are particular to user interfaces for electronic devices with small screens as is the case in the claims of Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. Therefore, because the claims fail to provide a technical solution to any user interface for electronic devices with small screens challenges, the ordered combination of limitations do not amount to significantly more than a method of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

/CHARLES P COLEMAN/
Examiner, Art Unit 3626


Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/JASON S TIEDEMAN/            Primary Examiner, Art Unit 3626                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.